Exhibit 10.7

ENOVA INTERNATIONAL, INC.

NONQUALIFIED SAVINGS PLAN

As Adopted Effective July 1, 2012



--------------------------------------------------------------------------------

ENOVA INTERNATIONAL, INC.

NONQUALIFIED SAVINGS PLAN

Effective as of the 1st day of July, 2012, Enova International, Inc. (the
“Controlling Company”) hereby establishes the Enova International, Inc.
Nonqualified Savings Plan (the “Plan”).

BACKGROUND AND PURPOSE

A. Background. The Controlling Company is a subsidiary of Cash America (as
defined in Article I below), and certain of its direct and indirect subsidiaries
have been participating employers in the Cash America NSP (as defined in Article
I below). The Controlling Company and its subsidiaries are part of the CAI
Controlled Group (as defined in Article I below), but the Controlling Company
desires to establish its own benefit plans and cease participating in the CAI
benefit plans, including the Cash America NSP. The Controlling Company
established this Plan to (i) accept a transfer of accounts from the Cash America
NSP, with respect to active or former employees, for amounts attributable to
service with the Controlling Company or its subsidiaries; and (ii) provide an
opportunity for valued employees to participate in a nonqualified savings plan
following cessation of participation in the Cash America NSP.

B. Goal. The Controlling Company desires to provide its designated key
management employees (and those of its affiliated companies that participate in
the Plan) with an opportunity to (i) defer the receipt and income taxation of a
portion of such employees’ annual compensation and (ii) receive, on a deferred
basis, matching contributions made with respect to at least a portion of such
employees’ own deferrals.

C. Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which deferrals and contributions may be made and to
describe the nature and extent of the employees’ rights to their deferred
amounts and employer contributions.

D. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

STATEMENT OF AGREEMENT

To establish the Plan with the purposes and goals as hereinabove described, the
Controlling Company hereby sets forth the terms and provisions of the Plan, as
follows:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1

  

Account

     1   

1.2

  

Administrative Committee

     1   

1.3

  

Annual Bonus

     1   

1.4

  

Annual Bonus Deferrals

     1   

1.5

  

Annual Bonus Election

     1   

1.6

  

Beneficiary

     1   

1.7

  

Board

     1   

1.8

  

Business Day

     1   

1.9

  

CAI Controlled Group

     1   

1.10

  

Cash America

     1   

1.11

  

Cash America NSP

     1   

1.12

  

Change in Control

     1   

1.13

  

Code

     2   

1.14

  

Company

     2   

1.15

  

Compensation

     3   

1.16

  

Controlled Group

     3   

1.17

  

Controlling Company

     3   

1.18

  

Deferral Contributions

     3   

1.19

  

Deferral Election

     3   

1.20

  

Effective Date

     3   

1.21

  

Eligible Employee

     4   

1.22

  

ERISA

     4   

1.23

  

FICA Tax

     4   

1.24

  

Financial Hardship

     4   

1.25

  

Investment Election

     4   

1.26

  

Investment Funds

     5   

1.27

  

Key Employee

     5   

1.28

  

Matching Compensation

     5   

1.29

  

Matching Contributions

     5   

1.30

  

Participant

     5   

1.31

  

Payment Date

     5   

1.32

  

Plan

     5   

1.33

  

Plan Year

     5   

1.34

  

Savings Plan

     5   

1.35

  

Separate from Service or Separation from Service

     5      

(a) Leaves of Absence

     6      

(b) Status Change

     6      

(c) Termination of Employment

     6   

1.36

  

Surviving Spouse

     7   

1.37

  

Trust or Trust Agreement

     7   

1.38

  

Trust Fund

     7   

1.39

  

Trustee

     7   

1.40

  

Valuation Date

     7   

 

i



--------------------------------------------------------------------------------

ARTICLE II ELIGIBILITY AND PARTICIPATION

     7   

2.1

  

Eligibility

     7   

2.2

  

Procedure for Admission

     7   

2.3

  

Cessation of Eligibility

     7   

ARTICLE III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

     8   

3.1

  

Participants’ Accounts

     8      

(a) Establishment of Accounts

     8      

(b) Nature of Contributions and Accounts

     8   

3.2

  

Deferral Contributions

     8      

(a) Deadline

     9      

(b) Irrevocability and Term of Election

     9      

(c) Amount

     10      

(d) 2012 Elections

     10   

3.3

  

Crediting of Deferred Compensation

     11   

3.4

  

Matching Contributions

     11   

3.5

  

Debiting of Distributions

     11   

3.6

  

Crediting of Earnings

     11   

3.7

  

Vesting

     11      

(a) General

     11      

(b) Change in Control

     11      

(c) Job Abolishment

     12   

3.8

  

Notice to Participants of Account Balances

     12   

3.9

  

Good Faith Valuation Binding

     12   

3.10

  

Errors and Omissions in Accounts

     12   

ARTICLE IV INVESTMENT FUNDS

     12   

4.1

  

Selection by Administrative Committee

     12   

4.2

  

Participant Direction of Deemed Investments

     12      

(a) Nature of Participant Direction

     13      

(b) Investment of Contributions

     13      

(c) Investment of Existing Account Balances

     13      

(d) Administrative Committee Discretion

     13   

ARTICLE V PAYMENT OF ACCOUNT BALANCES

     13   

5.1

  

Amount of Benefit Payments for Account

     13   

5.2

  

Timing and Form of Distribution of Account

     14      

(a) Timing of Distributions

     14      

(b) Form of Distribution for Account Balances

     15      

(c) Modifications of Form and Timing

     17      

(d) Medium of Payment

     18      

(e) Cash-out

     18   

5.3

  

Death Benefits

     19   

5.4

  

Hardship Withdrawals

     20   

5.5

  

Offset of Benefit by Amounts Owed to the Company

     20   

5.6

  

Taxes

     20      

(a) Amounts Payable Whether or Not Account is in Pay Status

     20   

 

ii



--------------------------------------------------------------------------------

  

(b) Amounts Payable Only if Account is in Pay Status

     21      

(c) Method of Payment

     21   

5.7

  

No Acceleration of Account Payments

     21   

5.8

  

Amounts Transferred from the Cash America NSP

     21   

ARTICLE VI CLAIMS

     21   

6.1

  

Rights

     21   

6.2

  

Claims

     22      

(a) Initial Claim

     22      

(b) Appeal

     22      

(c) Satisfaction of Claims

     22   

ARTICLE VII SOURCE OF FUNDS; TRUST

     23   

7.1

  

Source of Funds

     23   

7.2

  

Trust

     23   

7.3

  

Funding Prohibition Under Certain Circumstances

     23   

ARTICLE VIII ADMINISTRATIVE COMMITTEE

     24   

8.1

  

Action

     24   

8.2

  

Rights and Duties

     24   

8.3

  

Compensation, Indemnity and Liability

     25   

ARTICLE IX AMENDMENT AND TERMINATION

     25   

9.1

  

Amendments

     25   

9.2

  

Freezing or Termination of Plan

     25      

(a) Freezing

     25      

(b) Termination

     25   

ARTICLE X MISCELLANEOUS

     26   

10.1

  

Beneficiary Designation

     26      

(a) General

     26      

(b) No Designation or Designee Dead or Missing

     26   

10.2

  

Distribution Pursuant to a Domestic Relations Order

     26   

10.3

  

Taxation

     27   

10.4

  

No Employment Contract

     27   

10.5

  

Headings

     27   

10.6

  

Gender and Number

     27   

10.7

  

Assignment of Benefits

     27   

10.8

  

Legally Incompetent

     27   

10.9

  

Governing Law

     27   

 

iii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meaning set forth below unless a different meaning plainly
is required by the context.

1.1 Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted in accordance with
the terms of the Plan to the account record established for such Participant or
Beneficiary. As determined by the Administrative Committee, an Account may be
divided into separate subaccounts.

1.2 Administrative Committee means the administrative committee of the Savings
Plan, or such other committee as may be appointed by the Board, which will
administer the Plan, all as provided in Article VIII.

1.3 Annual Bonus means that portion of an Eligible Employee’s Compensation that
is an annual cash bonus, determined and payable on an annual basis under a plan
adopted by the Company, and payable prior to Separation from Service.

1.4 Annual Bonus Deferrals means, for each Plan Year, that portion of a
Participant’s Annual Bonus deferred under the Plan pursuant to Section 3.2.

1.5 Annual Bonus Election means an election through which a Participant may
elect to defer under the Plan all or a portion of his Annual Bonus. Such
election may be made in writing, through an interactive telephone or
internet-based system or in such other manner as the Administrative Committee
may prescribe.

1.6 Beneficiary means, with respect to a Participant, the person(s) designated
or identified in accordance with Section 10.1 to receive any death benefits that
may be payable under the Plan upon the death of the Participant.

1.7 Board means the Board of Directors of the Controlling Company.

1.8 Business Day means each day on which the Trustee operates, and is open to
the public, for its business.

1.9 CAI Controlled Group means Cash America and any other entity that is
required to be aggregated with Cash America under Code Sections 414(b) or (c).

1.10 Cash America means Cash America International, Inc., a Texas corporation.

1.11 Cash America NSP means the Cash America International, Inc. Nonqualified
Savings Plan.

1.12 Change in Control means an event that is a change in the ownership of the
Controlling Company, a change in the effective control of the Controlling
Company or a change in the ownership of a substantial portion of the assets of
the Controlling Company, all as defined in Code Section 409A and guidance issued
thereunder. As a general overview, a Change in Control will occur on the date
that any of the following events occurs:

 

1



--------------------------------------------------------------------------------

(a) Any one person, or more than one person acting as a group (as defined in
Code Section 409A), acquires ownership of Controlling Company stock that,
together with all other Controlling Company stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Controlling Company. However, if any one person, or
more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Controlling Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Controlling
Company or to cause a change in the effective control of the Controlling
Company.

(b) The date any one person, or more than one person acting as a group, acquires
(or has acquired, during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
Controlling Company possessing 30 percent or more of the total voting power of
the stock of the Controlling Company.

(c) The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Controlling
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
Controlling Company immediately before such acquisition or acquisitions.

(d) The date a majority of the Controlling Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Controlling Company’s board
of directors before the date of the appointment or election.

Notwithstanding the foregoing provisions, neither a change in ownership under
clause (i) nor a change in effective control under clause (ii) shall be
considered to have occurred as a result of any acquisition or disposition of the
Controlling Company’s stock by, or an increase in the percentage of the
Controlling Company’s stock owned by, Cash America or any member of the CAI
Controlled Group other than the Controlling Company and its Controlled Group.
For clarification purposes and without limiting the foregoing, the acquisition
of the Controlling Company’s stock in a public offering shall not result in a
Change-in-Control unless required by Code Section 409A.

1.13 Code means the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.

1.14 Company means the Controlling Company and its direct and indirect
subsidiaries, except (i) Company subsidiaries that affirmatively elect not to
participate in the Plan or that the Controlling Company affirmatively designates
as not eligible to participate in the Plan; and (ii) any Company subsidiaries
that are not U.S. companies that do not affirmatively elect, with the consent of
the Controlling Company, to participate in the Plan.

 

2



--------------------------------------------------------------------------------

1.15 Compensation means, for a Participant for any Plan Year, the total of:

(a) Such Participant’s compensation, based on the definition that is used under
the Savings Plan for purposes of determining the amount of his before-tax and
matching contributions thereunder as of the beginning of the Plan Year based on
Savings Plan provisions adopted no later than the last day of the immediately
preceding Plan Year, but disregarding the limitation imposed under Code
Section 401(a)(17) that establishes, subject to cost-of-living adjustments, the
maximum amount of compensation that can be taken into account for any year under
the Savings Plan; plus

(b) Deferral Contributions, to the extent otherwise excluded from the
compensation determined under subsection (a); plus

(c) Compensation during any portion of the Plan Year while the Participant was
not an active participant in the Savings Plan, to the extent otherwise excluded;
minus

(d) Severance pay and any other Compensation payable after the date of the
Participant’s Separation from Service.

Compensation payable after the last day of the Plan Year for services performed
during the final payroll period described in Code Section 3401(b) containing the
last day of the Plan Year will be treated as Compensation for services performed
in the Plan Year during which such amount is paid.

1.16 Controlled Group means the Controlling Company and any other entity that is
required to be aggregated with the Controlling Company under Code Sections
414(b) or (c).

1.17 Controlling Company means Enova International, Inc., a Delaware corporation
with its principal place of business in Chicago, Illinois.

1.18 Deferral Contributions means, for each Plan Year, that portion of a
Participant’s Compensation (including Annual Bonus) deferred under the Plan
pursuant to Section 3.2. To the extent appropriate in the context, a reference
to Deferral Contributions will also mean, for periods before the Effective Date,
amounts deferred under the Cash America NSP at the election of a Participant
before the Effective Date that have been transferred to this Plan.

1.19 Deferral Election means an election through which a Participant may elect
to defer under the Plan a portion of his Compensation (other than his Annual
Bonus). Such election may be made in writing, through an interactive telephone
or internet-based system or in such other manner as the Administrative Committee
may prescribe.

1.20 Effective Date means July 1, 2012, the date this Plan will be effective.

 

3



--------------------------------------------------------------------------------

1.21 Eligible Employee means, for a Plan Year, an individual:

(a) Who is a member of a select group of highly compensated or key management
employees of the Company; and

(b) Who is a “highly compensated employee” under the Savings Plan for such Plan
Year, or is selected by the Administrative Committee before the beginning of the
Plan Year to be an Eligible Employee for such Plan Year; and

(c) Who is not a nonresident alien with no U.S.-source income from employment
with the Controlled Group as of the first day of the Plan Year.

For clarity, an individual’s status as an Eligible Employee may change from Plan
Year to Plan Year.

1.22 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

1.23 FICA Tax means the Federal Insurance Contributions Act tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2).

1.24 Financial Hardship means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of the Participant’s dependent (as defined in Code Section 152(a)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Financial Hardship will be determined by the Administrative
Committee on the basis of the relevant facts of each case, including information
supplied by the Participant in accordance with uniform guidelines prescribed
from time to time by the Administrative Committee; provided, the Participant
will be deemed not to have a Financial Hardship to the extent that such hardship
is or may be relieved:

(a) Through reimbursement or compensation from insurance or otherwise;

(b) By liquidation of the Participant’s assets, to the extent the liquidation of
assets would not itself cause severe financial hardship; or

(c) By cessation of deferrals under the Plan or the Savings Plan.

Examples of what could not be considered a Financial Hardship include the need
to send a Participant’s child to college or the desire to purchase a home.

1.25 Investment Election means an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account will be deemed
to be invested.

 

4



--------------------------------------------------------------------------------

1.26 Investment Funds means the investment funds and models selected from time
to time by the Administrative Committee for purposes of determining the rate of
return on amounts deemed invested pursuant to the terms of the Plan.

1.27 Key Employee means a Participant who is a “specified employee” as defined
in Code Section 409A as of: (i) for a Participant who Separates from Service on
or after the first day of a calendar year and before the first day of the fourth
month of such calendar year, the December 31 of the second calendar year
preceding the calendar year in which such Participant Separates from Service; or
(ii) for any other Participant, the preceding December 31. For purposes of
identifying Key Employees, the Participant’s compensation means all of the items
listed in Treasury Regulations Section 1.415(c)-2(b), and excluding all of the
items listed in Treasury Regulations Section 1.415(c)-2(c).

1.28 Matching Compensation means, for a Participant for a Plan Year, the portion
of the Participant’s Compensation that exceeds the limitation applicable for
such Plan Year under Code Section 401(a)(17).

1.29 Matching Contributions means, for each Plan Year, the amount credited to a
Participant’s Account pursuant to Section 3.4. To the extent appropriate in the
context, a reference to Matching Contributions will also mean, for a calendar
year before the Effective Date, amounts credited under the Cash America NSP
before the Effective Date as a company matching contribution that have been
transferred to this Plan.

1.30 Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.

1.31 Payment Date means the date on which all or a portion of the Participant’s
benefit is scheduled to be paid (in the case of a lump sum payment) or commenced
(in the case of installment payments) pursuant to the terms of the Plan.

1.32 Plan means the Enova International, Inc. Nonqualified Savings Plan, as
contained herein and all amendments hereto. For tax purposes and purposes of
Title I of ERISA, the Plan is intended to be an unfunded, nonqualified deferred
compensation plan covering certain designated employees who are within a select
group of key management or highly compensated employees.

1.33 Plan Year means (i) the period beginning on the Effective Date and ending
on December 31, 2012, and (ii) thereafter, the 12-consecutive-month period
ending on December 31 of each year. Notwithstanding the foregoing, for the
purposes of election timing and irrevocability rules or as otherwise required to
comply with Code Section 409A, the initial Plan Year will be the period
beginning on January 1, 2012, and ending on December 31, 2012.

1.34 Savings Plan means the defined contribution retirement plan intended to be
qualified under Code Sections 401(a) and 401(k) that is maintained by the
Controlling Company.

1.35 Separate from Service or Separation from Service means that a Participant
separates from service with the Controlled Group as defined in Code Section 409A
and guidance issued thereunder. Generally, a Participant separates from service
if the Participant dies, retires,

 

5



--------------------------------------------------------------------------------

or otherwise has a termination of employment with the Controlled Group member
that employs the Participant and all entities that would be treated as a single
employer with such entity under Code Sections 414(b) or (c) (for clarity,
applying an 80% ownership threshold), determined in accordance with the
following:

(a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with the
Controlled Group under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the Participant will return to perform services for the
Controlled Group. If the period of leave exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such 6-month period. Notwithstanding the foregoing, where
a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months, where such impairment causes
the Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence will be substituted for such 6-month period.

(b) Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services as an
employee and as a member of the Board of Directors, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.

(c) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Controlled Group and the Participant reasonably anticipate that (i) no further
services will be performed after a certain date, or (ii) the level of bona fide
services the Participant will perform after such date (whether as an employee or
as an independent contractor) will permanently decrease to no more than 20
percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Controlled Group if the
Participant has been providing services to the Controlled Group less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Participant continues to be treated
as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated service
providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described in subsection (a) above, for purposes of this subsection
the Participant is treated as providing bona fide services at a level equal to
the level of services that the Participant would have been required to perform
to receive the compensation paid with respect to such leave of absence. Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
subsection (including for purposes of determining the applicable 36-month (or
shorter) period).

 

6



--------------------------------------------------------------------------------

1.36 Surviving Spouse means, with respect to a Participant, the person who is
treated as married to such Participant under the laws of the state in which the
Participant resides. The determination of a Participant’s Surviving Spouse will
be made as of the date of such Participant’s death.

1.37 Trust or Trust Agreement means the separate agreement or agreements between
the Controlling Company and the Trustee governing the Trust Fund, and all
amendments thereto.

1.38 Trust Fund means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.

1.39 Trustee means the party or parties so designated from time to time pursuant
to the terms of the Trust Agreement.

1.40 Valuation Date means each Business Day; provided, the value of an Account
on a day other than a Valuation Date will be the value determined as of the
immediately preceding Valuation Date.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility.

Each individual who is both an Eligible Employee and eligible to participate in
the Savings Plan as of the first day of a Plan Year (whether or not he elects to
make before-tax contributions to the Savings Plan) will be eligible to
participate in the Plan for the entire Plan Year.

2.2 Procedure for Admission.

The Administrative Committee may require an Eligible Employee to complete such
forms and provide such data as the Administrative Committee determines in its
sole discretion. Such forms and data may include, without limitation, the
Eligible Employee’s Deferral Election, Annual Bonus Election, acceptance of the
terms and conditions of the Plan and the designation of a Beneficiary to receive
any death benefits payable hereunder.

2.3 Cessation of Eligibility.

An employee will cease active participation in the Plan if he ceases to satisfy
the criteria which qualified him as an Eligible Employee, in which case his
Deferral Election and Annual Bonus Election will not apply to Compensation
earned in any Plan Year during which he does not satisfy the requirements as an
Eligible Employee. An employee will cease active participation in the Plan upon
his Separation from Service, in which case his Deferral Election and Annual
Bonus Election will not apply to Compensation payable after Separation from

 

7



--------------------------------------------------------------------------------

Service. An employee will cease active participation in the Plan upon his
transfer to employment with a member of the Controlled Group that is not part of
the Company, but only to the extent that his Deferral Election and Annual Bonus
Election for the year of transfer continue to apply, under a nonqualified
deferred compensation plan sponsored by his new employer, to his Compensation.
Even if his active participation in the Plan ends, an employee will remain an
inactive Participant in the Plan until the earlier of (i) the date the full
amount of his vested Account (if any) is distributed from the Plan, or (ii) the
date he again becomes an Eligible Employee and recommences active participation
in the Plan. During the period of time that an employee is an inactive
Participant in the Plan, his vested Account will continue to be credited with
earnings as provided for in Section 3.6.

ARTICLE III

PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

3.1 Participants’ Accounts.

(a) Establishment of Accounts. The Administrative Committee will establish and
maintain an Account on behalf of each Participant. Each Account will be credited
with (i) Deferral Contributions, (ii) Matching Contributions, and (iii) earnings
attributable to such Account, and will be debited by the amount of any
distributions. A Participant’s Account may also include amounts transferred from
the Cash America NSP. Each Account of a Participant will be maintained until the
vested value thereof has been distributed to or on behalf of such Participant or
his Beneficiary.

(b) Nature of Contributions and Accounts. Deferral Contributions, Matching
Contributions and earnings credited to a Participant’s Account will be
represented solely by bookkeeping entries and, except as provided in Article
VII, no moneys or other assets will actually be set aside for such Participant.
All payments to a Participant under the Plan will be made from the general
assets of the Company. The Administrative Committee or the Board will allocate
the total liability to pay benefits under the Plan among the Controlling Company
and the members of its Controlled Group comprising the Company in such manner
and amount as the Administrative Committee or the Board (as applicable) in its
sole discretion deems appropriate. Any assets which may be acquired by the
Company in anticipation of its obligations under the Plan will be part of the
general assets of the Company. The Company’s obligation to pay benefits under
the Plan constitutes a mere promise of the Company to pay such benefits, and a
Participant or Beneficiary will be and remain no more than an unsecured, general
creditor of the Company.

3.2 Deferral Contributions.

Each Eligible Employee who is eligible to participate in the Plan for a Plan
Year may elect to have Deferral Contributions made on his behalf for such Plan
Year by completing and delivering to the Company (or its designee) a Deferral
Election and/or, if permitted by the Administrative Committee, an Annual Bonus
Election, setting forth the terms of his election(s). Subject to the terms and
conditions set forth below, (i) a Deferral Election may provide for (A)

 

8



--------------------------------------------------------------------------------

the reduction of an Eligible Employee’s Compensation (exclusive of Annual Bonus
amounts) earned during the Plan Year for which the Deferral Election is in
effect, or (B) the reduction of an Eligible Employee’s Compensation (exclusive
of Annual Bonus amounts) earned during the Plan Year for which the Deferral
Election is in effect, only to the extent such Compensation exceeds the limit
applicable for such Plan Year under Code Section 401(a)(17); and (ii) an Annual
Bonus Election will provide for the reduction of an Eligible Employee’s Annual
Bonus earned during the Plan Year for which the Annual Bonus Election is in
effect. The following terms will apply to such elections:

(a) Deadline. A Participant’s Deferral Election and Annual Bonus Election for
the Compensation earned during a Plan Year must be made within the time period
prescribed by the Administrative Committee and before the first day of such Plan
Year. An Eligible Employee may change his Deferral Election and/or Annual Bonus
Election for the Plan Year any time prior to the deadline specified in this
subsection, subject to any restrictions or procedures determined by the
Administrative Committee.

(b) Irrevocability and Term of Election.

(1) Generally. Upon the deadline specified in (a) above, an Eligible Employee’s
Deferral Election and Annual Bonus Election, or deemed election upon a failure
to submit a timely election, will become irrevocable for the Plan Year except as
provided under this subsection. Each Participant’s Deferral Election and Annual
Bonus Election for a Plan Year will remain in effect for such Plan Year and all
subsequent Plan Years until the earlier of: (i) the cessation of the
Participant’s deferrals because the Participant is no longer an active
Participant as provided in Plan Section 2.3, including upon Separation from
Service; (ii) the effective date of the Participant’s revocation of such
Deferral Election or Annual Bonus Election, as applicable, for amounts earned
during a subsequent Plan Year; (iii) immediately prior to the beginning of the
Plan Year that includes the scheduled payment date for his Deferral
Contributions under such Deferral Election or Annual Bonus Election, if such
date may occur prior to Separation from Service; or (iv) the date the
Participant receives a hardship distribution under the Company’s tax-qualified
retirement plan that provides that a hardship distribution will be deemed
necessary to satisfy an immediate and heavy financial need if the employee is
prohibited from making elective contributions and employee contributions to all
plans maintained by the Company for a period following the hardship
distribution. A Participant’s Deferral Election and Annual Bonus Election may be
cancelled in the discretion of the Administrative Committee as permitted under
Code Section 409A (for example, on the date the Participant receives an
unforeseeable emergency distribution pursuant to Code Section 409A). For
clarity, if a Participant’s Deferral Election and Annual Bonus Election are
cancelled because the Participant is no longer an active Participant as provided
in Section 2.3, such individual must submit a new Deferral Election and/or
Annual Bonus Election if he again becomes eligible to actively participate in
the Plan.

(2) Effect of Transfers Between Related Entities. If a Participant is
transferred from the employment of one entity that is part of the Company to
another entity that is also part of the Company, his Deferral Election and
Annual Bonus Election

 

9



--------------------------------------------------------------------------------

with the first entity will remain in effect and will apply to his Compensation
from the second entity until terminated as set forth in subsection (1) above. If
a Participant is transferred from employment with the Company to the employment
of a member of the Controlled Group that does not participate in either the Plan
or another nonqualified deferred compensation plan, then his Deferral Election
and Annual Bonus Election will remain in effect and will apply to his
Compensation earned for the Plan Year during which the transfer occurs, and will
be automatically cancelled as of the end of such Plan Year. If a Participant is
transferred from employment with the Company to the employment of a member of
the Controlled Group that does not participate in the Plan but maintains another
nonqualified deferred compensation plan, then his Deferral Election and Annual
Bonus Election will remain in effect under the Plan and will apply to his
Compensation earned for the Plan Year during which the transfer occurs, but only
to the extent that his Deferral Election and Annual Bonus Election for the year
of transfer do not continue to apply, under a nonqualified deferred compensation
plan sponsored by his new employer, to his Compensation; such Deferral Election
and Annual Bonus Election will be automatically cancelled as of the end of such
Plan Year. If a Participant is transferred to employment with the Company from
employment with a member of the Controlled Group that does not participate in
the Plan but maintains another nonqualified deferred compensation plan, then
(i) his deferral election(s) that would have applied to his Compensation under
such other plan had he not transferred employment will transfer to, and be
deemed as, a Deferral Election and/or Annual Bonus Election (as applicable)
under the Plan with respect to his Compensation earned after such transfer; and
(ii) the timing and form of payment that applied to deferrals made pursuant to
such transferred Deferral Election and/or Annual Bonus Election under such other
plan will transfer to the Plan and apply to deferrals made pursuant to such
transferred Deferral Election and/or Annual Bonus Election, subject to
modification pursuant to the terms of Section 5.2(c).

(c) Amount.

(1) Deferral Election. A Participant may elect to defer his Compensation in 1%
increments, up to a maximum of 50% or such other maximum percentage and/or
amount, if any, established by the Administrative Committee from Plan Year to
Plan Year.

(2) Annual Bonus Election. If the Administrative Committee permits, the
Participant may elect to reduce his Annual Bonus by a fixed dollar amount or in
1% increments, up to 100%, or such other maximum amount, if any, established by
the Administrative Committee from Plan Year to Plan Year. Any percentage
election will be applied to the Participant’s gross Annual Bonus without
reduction for any FICA Tax applicable to the Annual Bonus, but the deferral
amount will be deducted after any FICA Tax applicable to the Annual Bonus and
other tax withholding related to the amount of such FICA Taxes as permitted
under Code Section 409A, and will not exceed the remaining amount of the Annual
Bonus after reduction for FICA Taxes and such related tax withholding.

(d) 2012 Elections. As of the Effective Date, all then-current deferral
elections under the Cash America NSP for Participants who had valid deferral
elections in effect

 

10



--------------------------------------------------------------------------------

under the Cash America NSP immediately before the Effective Date will transfer
to and apply under this Plan. Those transferred elections will be considered
Deferral Elections or Annual Bonus Elections, as applicable, under the Plan. All
deferral contributions made under the Cash America NSP with respect to the
period from January 1, 2012, through the Effective Date will be considered
deferrals under this Plan when determining the amount of Compensation and Annual
Bonus deferred for 2012 under this Plan.

3.3 Crediting of Deferred Compensation.

For each Plan Year that a Participant has a Deferral Election and/or an Annual
Bonus Election in effect, the Administrative Committee will credit the amount of
such Participant’s Deferral Contributions to his Account on, or as soon as
practicable after, the Valuation Date on which such amount would have been paid
to him but for his Deferral Election and/or Annual Bonus Election.

3.4 Matching Contributions.

As of the end of each payroll period (or such other date or time as the
Administrative Committee, in its sole discretion, determines from time to time),
the Administrative Committee will credit to each Participant’s Account for such
period a Matching Contribution equal to 50% of the Participant’s Matching
Compensation deferred under the Plan for such period, up to 5% of such
Participant’s Matching Compensation; provided, the total amount of Matching
Contributions credited to such Participant’s Account for any period will not
exceed 2.5% of such Participant’s Matching Compensation for such period.

3.5 Debiting of Distributions.

As of each Valuation Date, the Administrative Committee will debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.

3.6 Crediting of Earnings.

As of each Valuation Date, the Administrative Committee will credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date, based on the
investments applicable to the Participant’s Account pursuant to the terms of
Section 4.2.

3.7 Vesting.

(a) General. A Participant will at all times be fully vested in his Deferral
Contributions, and the earnings credited to his Account with respect to such
Deferral Contributions. The Matching Contributions credited to a Participant’s
Account and the earnings credited with respect thereto will vest in accordance
with the vesting schedule, and at the same vesting percentage, as applies to the
Participant’s matching account under the Savings Plan.

(b) Change in Control. If a Change in Control occurs, the Participant will be
immediately 100% vested in the Matching Contributions credited to his Account
and the

 

11



--------------------------------------------------------------------------------

earnings credited with respect thereto as of the date of such Change in Control.
Matching Contributions credited to a Participant’s account and the earnings
credited with respect thereto after the date of a Change in Control will
continue to vest in accordance with the vesting schedule, and at the same
vesting percentage, as applies to the Participant’s matching account under the
Savings Plan.

(c) Job Abolishment. If a Participant’s employment is terminated as a result of
a job abolishment, the Matching Contributions credited to his Account and the
earnings credited with respect thereto will be immediately 100% vested.

3.8 Notice to Participants of Account Balances.

At least once for each Plan Year, the Administrative Committee will cause a
written or electronic statement of a Participant’s Account balance to be
distributed or otherwise made available to the Participant.

3.9 Good Faith Valuation Binding.

In determining the value of the Accounts, the Administrative Committee will
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) will be binding upon all Participants and their Beneficiaries.

3.10 Errors and Omissions in Accounts.

If an error or omission is discovered in the Account of a Participant, the
Administrative Committee, in its sole discretion, will cause appropriate,
equitable adjustments to be made as soon as administratively practicable
following the discovery of such error or omission.

ARTICLE IV

INVESTMENT FUNDS

4.1 Selection by Administrative Committee.

From time to time, the Administrative Committee will select two or more
Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan. The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time(s) and in any manner it deems appropriate.

4.2 Participant Direction of Deemed Investments.

Each Participant generally may direct the manner in which his Account will be
deemed invested in and among the Investment Funds. Any Participant investment
directions permitted hereunder will be made in accordance with the following
terms:

 

12



--------------------------------------------------------------------------------

(a) Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account, and will not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.

(b) Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund. An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date. Such Participant may make subsequent Investment
Elections as of any Business Day, and each such election will apply to all such
specified contributions credited to such Participant’s Account after the
Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time to time. Any Investment Election made pursuant
to this subsection (b) with respect to future contributions will remain
effective until changed by the Participant.

(c) Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. A Participant may make
such Investment Elections as of any Business Day, and each such election will be
effective after the Administrative Committee (or its designee) has a reasonable
opportunity to process such election. Each such election will remain in effect
until changed by such Participant.

(d) Administrative Committee Discretion. The Administrative Committee will have
complete discretion to adopt and revise procedures to be followed in making
Investment Elections. Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections, the effective
date of such elections. Any procedures adopted by the Administrative Committee
that are inconsistent with the deadlines or procedures specified in this Section
will supersede such provisions of this Section without the necessity of a Plan
amendment. Except to the extent otherwise determined by the Administrative
Committee, any investment elections in effect with respect to a Participant’s
contributions and accounts under the Cash America NSP will be deemed to be such
Participant’s initial investment elections under the Plan.

ARTICLE V

PAYMENT OF ACCOUNT BALANCES

5.1 Amount of Benefit Payments for Account.

Payment of a benefit amount from the Participant’s Account as of any Payment
Date hereunder will be calculated by determining the total of: (i) the entire
vested amount credited to the Participant’s Account that is payable on such
Payment Date, determined as of the

 

13



--------------------------------------------------------------------------------

Valuation Date on which the distribution is processed; plus (ii) the vested
amount of any Deferral and Matching Contributions made since such Valuation Date
that are payable on such Payment Date. For purposes of this subsection, the
“Valuation Date on which such distribution is processed” refers to the Valuation
Date established for such purpose by administrative practice, even if actual
payment is made or commenced at a later date due to delays in valuation,
administration or any other procedure.

5.2 Timing and Form of Distribution of Account.

(a) Timing of Distributions.

(1) Default Timing of Distribution. Except as provided in Section 5.3, and
subsections (a)(2) and (c) hereof, the Payment Date for a Participant’s Account
will be the 30th day after the date the Participant Separates from Service;
provided, in the case of a Participant who is a Key Employee on the date he
Separates from Service for any reason other than his death, payments may not be
made before the date that is 6 months after the date of Separation from Service.

(2) Payment Date Election.

(A) Generally. A Participant may elect, at the time he makes a Deferral Election
and/or Annual Bonus Election for a Plan Year, to have the Payment Date for all
or a portion of the part of his Account balance attributable to such elections,
including any related vested Matching Contributions, be the earlier of
Separation from Service (provided that payments made on account of Separation
from Service other than by reason of a Participant’s death may not be made
before 6 months after Separation from Service if the Participant is a Key
Employee on the date he or she Separates from Service) or the first day of a
specified calendar month. In the event of an election under this subsection, the
specified month selected by the Participant must be no earlier than January of
the second Plan Year after the year to which the Deferral Election and/or Annual
Bonus Election applies. A Participant may elect a different Payment Date with
respect to each Plan Year.

(B) Before 2012. For the portion of a Participant’s Account transferred from the
Cash America NSP, the Payment Date(s) initially will be determined under the
provisions and elections applicable to the Participant under the Cash America
NSP as in effect on the Effective Date. Furthermore, for the portion of a
Participant’s Account attributable to the 2012 Plan Year, the Payment Date
initially will be determined by the provisions and elections applicable to
contributions for the 2012 plan year for the Participant under the Cash America
NSP as in effect on the Effective Date. Thereafter, modifications will be
determined according to subsection (c) of this Section. For plan years beginning
before January 1, 2011, under the Cash America NSP, a Participant was permitted
to elect to have the Payment Date for the portion of his Account balance
attributable to a given year’s deferrals, including any related vested Matching
Contributions, be: (i) a specified date, (ii) the earlier of a specified date or

 

14



--------------------------------------------------------------------------------

Separation from Service (provided that payments made on account of Separation
from Service other than by reason of a Participant’s death may not be made
before 6 months after Separation from Service if the Participant is a Key
Employee on the date he or she Separates from Service), or (iii) the later of a
specified date or Separation from Service (provided that payments made on
account of Separation from Service other than by reason of a Participant’s death
may not be made before 6 months after Separation from Service if the Participant
is a Key Employee on the date he or she Separates from Service). The specified
date selected by the Participant had to be at least one year after the end of
the first plan year to which the deferral election applied. Also, the Cash
America NSP permitted Participants to elect Payment Dates before January 1,
2009, in accordance with transition rules under Code Section 409A.

(C) New Election Each Year. The prior year’s Payment Date election will not
apply and the Participant must make a new Payment Date election for the benefit
attributable to deferrals for each Plan Year.

(b) Form of Distribution for Account Balances.

(1) Single-Sum Payment. Except as provided in subsections (b)(2) and (c) hereof,
the portion of a Participant’s Account payable on a given Payment Date will be
distributed in the form of a single lump-sum payment.

(2) Annual Installments.

(A) Election of Annual Installments.

(i) Generally. With respect to the benefit corresponding to a Plan Year, at the
time a Participant makes a Deferral Election and/or Annual Bonus Election for
the Plan Year, he may elect (I) to receive such benefit in the form of annual
installments to the extent that the benefit becomes payable due to Separation
from Service, and/or (II) to receive such benefit in the form of annual
installments to the extent the benefit becomes payable during a specified
calendar month. A Participant may make different installment payment elections
with respect to his benefit attributable to deferrals for each Plan Year.

(ii) Before 2012. For the portion of a Participant’s Account transferred from
the Cash America NSP, the form of payment initially will be determined under the
provisions and elections applicable to the Participant under the Cash America
NSP as in effect on the Effective Date. Furthermore, for the portion of a
Participant’s Account attributable to the 2012 Plan Year, the form of payment
initially will be determined by the provisions and elections applicable to
contributions for the 2012 plan year for the Participant under the Cash America
NSP as in effect on the Effective Date. Thereafter, modifications will be
determined according to subsection (c) of this Section. Under the Cash America
NSP, for plan years beginning before January 1, 2011, a Participant was
permitted to elect, with respect to the total benefit corresponding to a Payment
Date, to receive such benefit in the form of annual installments.

 

15



--------------------------------------------------------------------------------

(iii) Carryover from Year to Year.

1. No Carryover if Deferrals Cancelled. In the event that a Participant revokes
his Deferral Election and his Annual Bonus Election (or has such elections
cancelled pursuant to the terms of the Plan), any installment payment
election(s) under such Deferral Election and/or Annual Bonus Election will not
apply to the benefit attributable to deferrals for subsequent Plan Years.

2. Carryover of Separation Election But Not In-Service Election. In the event
that the Participant modifies his Deferral Election, his Annual Bonus Election,
or both, but does not revoke both his Deferral Election and his Annual Bonus
Election, (i) the most recent installment payment election in effect with
respect to payment upon Separation from Service, if any, will continue to apply
to the benefit attributable to deferrals for the next Plan Year to the extent
not modified; and (ii) his installment payment election, if any, for payment
during a specified calendar month will not carry over and the Participant must
make a new installment payment election for payment during a specified calendar
month for the benefit attributable to deferrals for each Plan Year.

(B) Installment Periods. The installment payments will be made in substantially
equal annual installments over a period of not less than 2 years and not more
than 10 years (adjusted for earnings between payments in the manner described in
Section 3.6), beginning on the applicable Payment Date. The number of annual
installment payments elected by the Participant will be specified at the time
the Participant makes the Deferral Election in which the installment payments
are elected.

 

16



--------------------------------------------------------------------------------

(c) Modifications of Form and Timing.

(1) Availability of Election.

(A) Benefits for Years After 2010. Except as provided in subsection (B), a
Participant may make one election for the benefit attributable to each Plan Year
that begins on or after January 1, 2011 (including benefits transferred from the
Cash America NSP attributable to plan years of the Cash America NSP beginning on
or after January 1, 2011), to change the form of payment of his benefit to the
extent it becomes payable due to Separation from Service, and one election for
each such Plan Year’s benefit to change the timing and/or form of payment of his
benefit to the extent it becomes payable in a specified calendar month.
Therefore, a Participant may make one election with respect to each such Plan
Year’s deferrals, to change the form of payment that applies to the extent the
benefit attributable to such Plan Year becomes payable due to Separation from
Service to: (A) elect annual installment payments as described above, (B) change
the number of installment payments elected, or (C) elect a lump sum. In
addition, a Participant may make one election with respect to each such Plan
Year’s deferrals, to (i) delay the payment (or commencement) of his benefit
attributable to such Plan Year to the extent it becomes payable in a specified
calendar month, and/or (ii) change the form of payment that applies to the
extent the benefit attributable to such Plan Year becomes payable in a specified
calendar month to: (A) elect annual installment payments as described above,
(B) change the number of installment payments elected, or (C) elect a lump sum.
Any election under this subsection will specify the number of installment
payments elected, if any.

(B) Benefits for Years Before 2011. With respect to benefits transferred from
the Cash America NSP attributable to plan years beginning before January 1,
2011, a Participant may make one election per Payment Date to (i) delay the
payment (or commencement) of the portion of his Account payable on such Payment
Date, and/or (ii) change the form of payment to: (A) have the portion of his
Account payable on such Payment Date paid in the form of annual installment
payments as described above, (B) change the number of installment payments
elected, or (C) elect a lump sum. Any election under this subsection will
specify the number of installment payments elected, if any. Notwithstanding the
foregoing, a Participant may only make an election under this subsection with
respect to benefits payable under (a)(1) above if he does not already have 2
Payment Dates other than the default payment date specified in subsection
(a)(1), applicable to his benefits attributable to plan years beginning before
January 1, 2011, that were transferred from the Cash America NSP.

(2) Delay in Payment Date.

(A) Payment Date Change Only. In the event of an election under subsection
(1) to delay the Payment Date but not to change the form of payment, the Payment
Date (or portion of the Payment Date) being altered will be

 

17



--------------------------------------------------------------------------------

delayed for 5 years as follows: (i) if payment upon Separation from Service is
being altered, such payment will be delayed to 5 years after the date of payment
that would otherwise apply; (ii) if a specified date is being altered, a new
date must be specified that is at least 5 years after such originally specified
date, and (iii) if a calendar month specified under Section 5.2(a)(2)(A) is
being altered, a new calendar month must be specified that is at least 5 years
after such originally specified calendar month.

(B) Form of Payment Change for Post-2010 Deferrals. In the event of an election
under subsection (1)(A) to change the form of payment that applies to a benefit
to the extent it becomes payable in a specified calendar month, a new calendar
month will apply that is 5 years after such originally specified calendar month,
or such later calendar month as the Participant may elect pursuant to subsection
(1)(A). In the event of an election under subsection (1)(A) to change the form
of payment that applies to a benefit to the extent it becomes payable due to
Separation from Service, payment will be delayed by 5 years after the payment
date that would otherwise apply.

(C) Form of Payment Change for Pre-2011 Deferrals. In the event of an election
under subsection (1)(B) that includes a change in the form of payment, the
Payment Date for such portion of the Participant’s Account will be delayed to 5
years after the Payment Date that would have applied under subsection (a) above
(so that, in the case of an election to be paid on the earlier of or later of
Separation from Service or a specified date, payment upon Separation from
Service and payment upon the specified date will both be delayed to 5 years
after the date payment would otherwise be made).

(3) Restrictions. Any election under this subsection (c) will not take effect
until 12 months after the date on which the election is made. In the case of an
amount payable on a specified date, an election under this subsection (c) must
be made at least 1 year before such specified date.

(d) Medium of Payment. All distributions will be made in the form of cash.

(e) Cash-out.

(1) Employee Deferral Cashout. Except as provided in subsection (4), if at any
time a Participant’s Account balance attributable to Deferral Contributions does
not exceed the applicable dollar amount under Code Section 402(g)(1)(B), the
Administrative Committee may elect, in its sole discretion, to pay the
Participant’s entire Account balance attributable to Deferral Contributions in
an immediate single-sum payment. For purposes of this provision, any deferrals
of compensation that the Participant has elected under any other nonqualified
deferred compensation plan maintained by a member of the Controlled Group or
transferred from a nonqualified deferred compensation plan maintained by Cash
America, in each case that is an “account balance plan” subject to Code
Section 409A, will be considered as part of the Participant’s Account balance
attributable to Deferral Contributions hereunder.

 

18



--------------------------------------------------------------------------------

(2) Cashout of Employer Contributions. Except as provided in subsection (4), if
at any time a Participant’s Account balance, other than amounts attributable to
Deferral Contributions, does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B), the Administrative Committee may elect, in its sole
discretion, to pay such portion of the Participant’s Account balance in an
immediate single-sum payment. For purposes of this provision, any deferrals of
compensation other than Participant elective deferrals under any other
nonqualified deferred compensation plan maintained by a member of the Controlled
Group or transferred from a nonqualified deferred compensation plan maintained
by Cash America, in each case that is an “account balance plan” subject to Code
Section 409A, will be considered as part of the Participant’s Account balance
other than amounts attributable to elective deferrals of the Participant.

(3) Documentation of Determination. Any exercise of the Administrative
Committee’s discretion pursuant to this subsection (e) will be evidenced in
writing no later than the date of the distribution.

(4) Six Month Delay for Key Employees. Notwithstanding the foregoing, to the
extent required by Code Section 409A, no payment under this subsection (e) will
be made within six months after the date the Participant Separates from Service,
in the case of a payment to a Participant who is a Key Employee on the date he
Separates from Service.

5.3 Death Benefits.

If a Participant dies before full payment of his Account from the Plan is made,
the Beneficiary or Beneficiaries designated by such Participant in his latest
beneficiary designation form filed with the Administrative Committee will be
entitled to receive a distribution of the Participant’s vested Account, as
determined under Section 5.1. The benefit will be distributed to such
Beneficiary or Beneficiaries on the 30th day after the date of the Participant’s
death, in the form of a single-sum payment in cash.

 

19



--------------------------------------------------------------------------------

5.4 Hardship Withdrawals.

Upon receipt of an application for an in-service hardship distribution and the
Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, the Administrative Committee will
cause the Company to pay an in-service distribution to such Participant from the
Participant’s Account. Such distribution will be paid in a single sum payment
within 90 days after the Administrative Committee determines that a Financial
Hardship exists, which must be prior to the Participant’s Separation from
Service. Such payment will be made in cash. The amount of such single-sum
payment will be limited to the amount reasonably necessary to meet the
Participant’s requirements resulting from the Financial Hardship. Determinations
of amounts reasonably necessary to satisfy the emergency need will take into
account any additional compensation that is available under this Plan due to
cancellation of a deferral election upon a payment due to a Financial Hardship.
However, the determination of amounts reasonably necessary to satisfy the
emergency need will not take into account any additional compensation that due
to the Financial Hardship is available under another nonqualified deferred
compensation plan but has not actually been paid. If payment is made hereunder
upon an unforeseeable emergency, it will be so designated at the time of
payment. Such distribution will reduce the Participant’s Account balance as
provided in Section 3.5.

5.5 Offset of Benefit by Amounts Owed to the Company.

Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any payment or payments of the
Account to a Participant or Beneficiary under the Plan by any amount owed by
such Participant or Beneficiary (whether or not such obligation is related to
the Plan) to the Controlling Company or any member of the Controlled Group.
Notwithstanding the foregoing, no such offset will apply before the amount to be
offset is otherwise payable under the Plan, unless the following requirements
are met: (i) the debt owed was incurred in the ordinary course of the service
relationship between the Participant and the Controlled Group, (ii) the entire
amount of offset to which this sentence applies in a single taxable year does
not exceed $5,000 (taking into account offsets of any amounts under other
nonqualified deferred compensation plans that are required to be aggregated with
benefits that would be offset under this Section), (iii) the offset occurs at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant or Beneficiary, and (iv) in the case of a
Participant who is a Key Employee on the date he Separates from Service, the
offset does not occur within six months after the date the Participant Separates
from Service.

5.6 Taxes.

(a) Amounts Payable Whether or Not Account is in Pay Status. If the whole or any
part of any Participant’s or Beneficiary’s Account hereunder will become subject
to FICA Tax or any state, local or foreign tax obligations, which the Company is
required to pay or withhold prior to the time the Participant’s Account becomes
payable hereunder, the Company will have the full power and authority to
withhold and pay such tax and related taxes as permitted under Code
Section 409A.

 

20



--------------------------------------------------------------------------------

(b) Amounts Payable Only if Account is in Pay Status. If the whole or any part
of any Participant’s or Beneficiary’s Account hereunder is subject to any taxes
which the Company is required to pay or withhold at the time the Account becomes
payable hereunder, the Company will have the full power and authority to
withhold and pay such tax out of any monies or other property that the Company
holds for the account of the Participant or Beneficiary, excluding, except as
provided in this Section, any portion of the Participant’s Account that is not
then payable or other deferrals of compensation under a plan maintained by a
member of the Controlled Group that are subject to Code Section 409A and are not
then payable.

(c) Method of Payment. The Company may permit, in its sole discretion, a
Participant to remit any tax liability via personal check.

5.7 No Acceleration of Account Payments.

Except as otherwise provided in this Section, no payment scheduled to be made
under this Article may be accelerated. Notwithstanding the foregoing, the
Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

5.8 Amounts Transferred from the Cash America NSP.

Any amounts transferred from the Cash America NSP will be administered in
accordance with the terms of the Cash America NSP, including any prior payment
elections made by a Participant, to the extent required to avoid income
inclusion under Code Section 409A. For the avoidance of doubt, the determination
of whether amounts transferred from the Cash America NSP become vested as a
result of a Change in Control after the Effective Date will be determined under
sections 1.12 and 3.7 of the Plan. Furthermore, it is intended that, for the
initial Plan Year of the Plan, this Plan will be a continuation of the Cash
America NSP with respect to the Participants, including, without limitation,
retention of all elections and restrictions required by Code Section 409A, and
this Plan will be construed accordingly.

ARTICLE VI

CLAIMS

6.1 Rights.

If a Participant or Beneficiary has any grievance, complaint or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits (collectively referred to herein as “claim” or
“claims”), the Participant will submit the claim in accordance with the
procedures set forth in this Article. All such claims must be submitted within
the “applicable limitations period.” The “applicable limitations period” will be
2 years, beginning (i) in the case of any lump-sum payment, on the date on which
the payment was made, (ii) in the case of a periodic payment, the date of the
first in the series of payments, or (iii) for all other claims, on the date on
which the action complained of occurred. Additionally, upon denial of an appeal
pursuant to Section 6.2(b) hereof, a Participant or Beneficiary will have 90
days within which to bring suit against the Plan for any claim related to such
denied appeal; any such suit initiated after such 90-day period will be
precluded.

 

21



--------------------------------------------------------------------------------

6.2 Claims.

(a) Initial Claim. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms or in such other written documents, as the
Administrative Committee may prescribe. The Administrative Committee will
furnish to the claimant written notice of the disposition of a claim within 90
days after the application therefor is filed; provided, if special circumstances
require an extension of time for processing the claim, the Administrative
Committee will furnish written notice of the extension to the claimant prior to
the end of the initial 90-day period, and such extension will not exceed one
additional, consecutive 90-day period. In the event the claim is denied, the
notice of the disposition of the claim will provide the specific reasons for the
denial, citations of the pertinent provisions of the Plan, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review, and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.

(b) Appeal. Any Participant or Beneficiary who has been denied a benefit will be
entitled, upon request to the Administrative Committee, to appeal the denial of
his claim. The claimant (or his duly authorized representative) may review
pertinent documents related to the Plan and in the Administrative Committee’s
possession in order to prepare the appeal. The request for review, together with
a written statement of the claimant’s position, must be filed with the
Administrative Committee no later than 60 days after receipt of the written
notification of denial of a claim provided for in subsection (a). The
Administrative Committee’s decision will be made within 60 days following the
filing of the request for review; provided, if special circumstances require an
extension of time for processing the appeal, the Administrative Committee will
furnish written notice of the extension to the claimant prior to the end of the
initial 60-day period, and such extension will not exceed one additional 60-day
period. If unfavorable, the notice of the decision will explain the reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, and state the claimant’s right to bring a civil action under ERISA
Section 502(a).

(c) Satisfaction of Claims. Any payment to a Participant or Beneficiary will to
the extent thereof be in full satisfaction of all claims hereunder against the
Administrative Committee and the Company, any of whom may require such
Participant or Beneficiary, as a condition to such payment, to execute a receipt
and release therefor in such form as determined by the Administrative Committee
or the Company. If a receipt and release is required but the Participant or
Beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions in the Plan, such payment will be
forfeited.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

SOURCE OF FUNDS; TRUST

7.1 Source of Funds.

Except as provided in this Section and Section 7.2, the Company will provide the
benefits described in the Plan from the general assets of the Company. In any
event, the Company ultimately will have the obligation to pay all benefits due
to Participants and Beneficiaries under the Plan. The Company may, but will not
be required to, establish a Trust and may pay over funds from time to time to
such Trust (as described in Section 7.2), and, to the extent that funds in such
Trust allocable to the benefits payable under the Plan are sufficient, the Trust
assets will be used to pay benefits under the Plan. If such Trust assets are not
sufficient to pay all benefits due under the Plan, then the Company will have
the obligation, and the Participant or Beneficiary who is due such benefits will
look to the Company to provide, such benefits. The Administrative Committee or
the Board will allocate the total liability to pay benefits under the Plan among
the Controlling Company and the members of its Controlled Group comprising the
Company in such manner and amount as the Administrative Committee or the Board
(as applicable) in its sole discretion deems appropriate.

7.2 Trust.

The Company may transfer all or any portion of the funds necessary to fund
benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. To the extent provided in
the Trust Agreement, each transfer into the Trust Fund will be irrevocable as
long as the Company has any liability or obligations under the Plan to pay
benefits, such that the Trust property is in no way subject to use by the
Company; provided, it is the intent of the Company that the assets held by the
Trust are and will remain at all times subject to the claims of the general
creditors of the Company. No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of the Company other
than as a general, unsecured creditor. Accordingly, the Company will not grant a
security interest in the assets held by the Trust in favor of the Participants,
Beneficiaries or any creditor.

7.3 Funding Prohibition Under Certain Circumstances.

Notwithstanding anything in this Article to the contrary, no assets will be set
aside to fund benefits under the Plan if such setting aside would be treated as
a transfer of property under Code Section 83 pursuant to Code Section 409A(b).

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATIVE COMMITTEE

8.1 Action.

Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action will be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action. If a member of the committee is a Participant or
Beneficiary, he will not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the
Administrative Committee will choose a secretary who will keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or any
other written direction on behalf of the Administrative Committee.

8.2 Rights and Duties.

The Administrative Committee will administer the Plan and will have all the
powers necessary to accomplish that purpose, including (but not limited to) the
following:

(a) To construe, interpret and administer the Plan;

(b) To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;

(c) To compute and certify to the Company the amount and kinds of benefits
payable to Participants and Beneficiaries, and to determine the time and manner
in which such benefits are to be paid;

(d) To authorize all disbursements by the Company pursuant to the Plan;

(e) To maintain all the necessary records of the administration of the Plan;

(f) To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;

(g) To have all powers elsewhere conferred upon it;

(h) To appoint a Trustee hereunder;

(i) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and

(j) To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.

 

24



--------------------------------------------------------------------------------

The Administrative Committee will have the exclusive right in its discretion to
construe and interpret the Plan, to decide all questions of eligibility for
benefits and to determine the amount of such benefits, and its decisions on such
matters will be final and conclusive on all parties.

8.3 Compensation, Indemnity and Liability.

The Administrative Committee and its members will serve as such without bond and
without compensation for services hereunder. All expenses of the Administrative
Committee will be paid by the Company. No member of the committee will be liable
for any act or omission of any other member of the committee, nor for any act or
omission on his own part, except with regard to his own willful misconduct. The
Company will indemnify and hold harmless the Administrative Committee and each
member thereof against any and all expenses and liabilities, including
reasonable legal fees and expenses, arising out of his membership on the
Administrative Committee, excepting only expenses and liabilities arising out of
his own willful misconduct.

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Amendments.

The Board or the Administrative Committee will have the right, in its sole
discretion, to amend the Plan in whole or in part at any time and from time to
time; provided, any amendment that may result in significantly increased
expenses under the Plan must be approved by the Board. Any amendment will be in
writing and executed by a duly authorized officer of the Controlling Company. An
amendment to the Plan may modify its terms in any respect whatsoever; provided,
no such action may reduce the amount already credited to a Participant’s Account
without the affected Participant’s written consent. All Participants and
Beneficiaries will be bound by such amendment.

9.2 Freezing or Termination of Plan.

(a) Freezing. The Controlling Company, through action of the Board, reserves the
right to discontinue and freeze the Plan at any time, for any reason. Any action
to freeze the Plan will be taken by the Board in the form of a written Plan
amendment executed by a duly authorized officer of the Controlling Company.

(b) Termination. The Controlling Company expects to continue the Plan but
reserves the right to terminate the Plan and fully distribute all Accounts under
the Plan at any time, for any reason; provided, the distribution of Accounts
will be subject to the restrictions provided under Code Section 409A (including,
to the extent required by Code Section 409A, the 6-month delay that applies to
distributions to Key Employees following Separation from Service). Any action to
terminate the Plan will be taken by the Board in the form of a written Plan
amendment executed by a duly authorized officer of the Controlling Company. If
the Plan is terminated, each Participant will become 100% vested in his Account.
Such termination will be binding on all Participants and Beneficiaries.

 

25



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Beneficiary Designation.

(a) General. Participants will designate and from time to time may redesignate
their Beneficiaries in such form and manner as the Administrative Committee may
determine. For a Participant who becomes a Participant on the Effective Date and
previously participated in the Cash America NSP, the beneficiary designation
such Participant had in effect under the Cash America NSP, if any, immediately
before the Effective Date, will become such Participant’s Beneficiary under this
Plan as of the Effective Date.

(b) No Designation or Designee Dead or Missing. In the event that:

(1) a Participant dies without designating a Beneficiary;

(2) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

(3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee;

then, in any of such events, the Beneficiary of such Participant will be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant; provided, if the Participant does not have a Surviving Spouse (or
the Surviving Spouse cannot be located), and no claim has been made on behalf of
the Participant’s estate within a reasonable period of time after the
Participant’s death, then the Beneficiary will be such heirs and/or relatives of
the Participant as the Administrative Committee may determine in its sole
discretion, and payment to such Beneficiary will be deemed in full satisfaction
of the Participant’s benefits under the Plan, without further liability with
respect to such Participant’s benefits on the part of the Plan, the Controlling
Company, any affiliate, or the Administrative Committee.

10.2 Distribution Pursuant to a Domestic Relations Order.

Upon receipt of a valid domestic relations order (determined in accordance with
the rules applicable to a tax-qualified retirement plan under Code
Section 401(a)) requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Administrative Committee will
cause the Company to pay a distribution to such alternate payee. All
distributions to alternate payees under the Plan will be in the form of a single
lump sum payment.

 

26



--------------------------------------------------------------------------------

10.3 Taxation.

It is the intention of the Company that the benefits payable hereunder will not
be deductible by the Company nor taxable for federal income tax purposes to
Participants or Beneficiaries until such benefits are paid by the Company, or
the Trust, as the case may be, to such Participants or Beneficiaries. Without
limiting the foregoing, it is intended that the Plan meet the requirements of
Code Section 409A, and the Administrative Committee will use its reasonable best
efforts to interpret and administer the Plan in accordance with such
requirements.

10.4 No Employment Contract.

Nothing herein contained is intended to be nor will be construed as constituting
a contract or other arrangement between the Company and any Participant to the
effect that the Participant will be employed by the Company for any specific
period of time.

10.5 Headings.

The headings of the various articles and sections in the Plan are solely for
convenience and may not be relied upon in construing any provisions hereof. Any
reference to a section refers to a section of the Plan unless specified
otherwise.

10.6 Gender and Number.

Use of any gender in the Plan will be deemed to include both genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.

10.7 Assignment of Benefits.

The right of a Participant or Beneficiary to receive payments under the Plan
will not be anticipated, alienated, sold, assigned, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.

10.8 Legally Incompetent.

The Administrative Committee, in its sole discretion, may direct that payment be
made to an incompetent or disabled person, whether because of minority or mental
or physical disability, to the guardian of such person, to the person having
custody of such person, to any relative of such person, or to anyone with whom
such person lives, without further liability on the part of the Company for the
amount of such payment to the person on whose account such payment is made.

10.9 Governing Law.

The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Illinois.
If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the 25th day of June, 2012.

 

ENOVA INTERNATIONAL, INC. By:   /s/ Robert S. Clifton Title:   VP of Accounting

 

28